Citation Nr: 0218046	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  98-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection 
for residuals of a stab wound of the left leg.

2.  Entitlement to service connection for degenerative 
and rheumatoid arthritis of the knees and spine, claimed 
as secondary to service-connected stab wound of the 
right leg.

3.  Entitlement to service connection for bilateral 
radicular pains due to nerve root compression, claimed 
as secondary to service-connected stab wound of the 
right leg.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for an eye 
disability.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by: 	Daniel G. Krasnegor, 
Attorney at law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran had active service from August 1955 to 
August 1958 and from December 1959 to February 1960.

This appeal arose from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO).   

The issues listed on the title page were denied by the 
Board of Veterans' Appeals (the Board) in February 2001.  
The veteran appealed the Board's February 2001 decision 
to the United States Court of Appeals for Veterans 
Claims (the Court).  A Joint Motion For Remand And To 
Stay Proceedings submitted in June 2001 requested that 
the Court remand the case to the Board, in light of the 
then recently-decided case of Holliday v. Principi, 14 
Vet. App. 280 (2001), in order for the Board to 
determine the applicability of the Veterans Claims 
Assistance Act of 2000 (the VCAA), to include 
determining whether the veteran had been notified as to 
what medical evidence would be required to substantiate 
the claims and which records, if any, were to be 
provided by the appellant and which records, if any, the 
Secretary of the Department of Veterans Affairs (VA) 
would attempt to obtain on the appellant's behalf.  On 
remand, the Board was to evaluate the veteran's claims 
under the notice provisions of the VCAA and provide an 
adequate statement of reasons or bases as to whether all 
of the provisions of the VCAA have been met considering 
the facts of the case.  A Court Order dated later in 
July 2001 granted the motion, vacated the Board 
decision, and remanded the case back to the Board.

The veteran's attorney was sent a letter by the Board 
dated December 20, 2001 in which he was advised that he 
could submit additional argument and evidence in support 
of the appeal within 90 days of the date of the letter.  
Additional argument was received by the Board in May 
2002.  

In September 2002, the Board sent the veteran a letter, 
with a copy to his attorney, which specifically 
discussed the application of the VCAA to this case.  No 
response was received. 

Other matters

The veteran filed a Motion in March 2001 to revise the 
Board's February 2001 decision on the basis of clear and 
unmistakable error (CUE).  He filed a Motion for 
Reconsideration of the February 2001 Board decision in 
April 2001.  However, the July 2001 Court Order vacated 
the February 2001 Board decision.  Since the February 
2001 Board decision is without force and effect, the 
motions alleging CUE and for reconsideration of the 
February 2001 Board action are moot.  

One of the issues on appeal is whether new and material 
evidence has been submitted which is sufficient to 
reopen a previously denied claim of secondary service 
connection for, inter alia, bilateral knee disability.  
In May 2002, the veteran through counsel raised the 
issue of entitlement to direct service connection for 
bilateral knee disability.  That issue has not been 
adjudicated by the RO, and it is referred to the RO for 
adjudication.  

The issue of service connection for arthritis of the 
knees, claimed as secondary to the veteran's service-
connected stab wound of the left leg, will be addressed 
in this decision.  The Board observes that it does not 
believe that the direct and secondary service connection 
issues are inextricably intertwined and that deferral of 
adjudication of the secondary service connection issue 
is not required.
The Court has held that the prohibition against the 
adjudication of claims that are inextricably intertwined 
is based upon the recognition that claims related to 
each other should not be subject to piecemeal decision-
making or appellate litigation. See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Here, the resolution of 
either the direct or the secondary service connection 
claim is not dependent on resolution of the other claim.  
The veteran through counsel does not appear to contend 
otherwise.       


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service 
connection for residuals of a stab wound of the left leg 
was denied by the Board in December 1987, July 1989 and 
May 1990.  

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim for service 
connection for residuals of a stab wound of the left leg 
has not been received since the May 1990 Board denial.

3.  Degenerative and rheumatoid arthritis of the knees 
and is not causally related to service-connected 
residuals of a stab wound of the right leg.

4.  Bilateral radicular pains due to nerve root 
compression are not causally related to service-
connected residuals of a stab wound of the right leg.

5.  The veteran's preexisting flat feet did not increase 
in severity during service.

6.  An eye disability was not shown in service and is 
unrelated thereto.

7.  The veteran's only service-connected disability is 
residuals of a stab wound of the right leg, which is 
assigned a noncompensable evaluation.

8.  The veteran has completed the 11th grade and has a 
GED.  He lasted worked in 1986.

9.  The veteran's service-connected disability does not 
prevent him from securing and following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The May 1990 Board decision which denied the 
veteran's claim of entitlement to service connection for 
residuals of a stab wound of the left leg is final.  The 
veteran has not submitted new and material evidence to 
reopen his claim for service connection for residuals of 
a stab wound of the left leg.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. § 20.1100 (2002). 

2.  Degenerative and rheumatoid arthritis of the knees 
and spine is not proximately due to or the result of 
service-connected residuals of a stab wound of the right 
leg.  38 C.F.R. §§ 3.310 (2002).  

3.  Bilateral radicular pain due to nerve root 
compression is not proximately due to or the result of 
service-connected residuals of a stab wound of the right 
leg.  38 C.F.R. §§ 3.310 (2002).

4.  Flat feet are not currently demonstrated clinically.  
In the alternative, pre-existing flat feet were not 
aggravated by active duty.  38 U.S.C.A. §§ 1131, 1153 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

5.  An eye disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

6.  The requirements for a total rating based on 
unemployability due to service-connected disability have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As has been described in the Introduction above, this 
case is currently before the Board pursuant to the 
Court's July 2001 Order which vacated the Board's 
February 2001 decision and remanded the case so that the 
Board could review the claim in light of the VCAA.  The 
veteran was subsequently given the opportunity to submit 
additional evidence and argument in support of his 
claim, and additional argument was received.  In 
September 2002, the Board sent a letter to the veteran 
and his attorney which specifically laid out the 
provisions of the VCAA, in particular the relative 
responsibilities of the veteran and VA with respect to 
obtaining evidence.  No additional medical evidence was 
received on behalf of the veteran.

The Board initially wishes to make it clear that it is 
aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991) to the effect 
that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the 
justification for the decision."  The Board's analysis 
has been undertaken with that obligation in mind.  The 
Board further observes, however, that neither the Joint 
Motion For Remand And To Stay Proceedings dated June 
2001 nor the Court's Order dated in July 2001 identified 
any specific substantive defects in the Board's July 
2000 decision.  The only stated basis for remand was the 
enactment of the VCAA in November 2000 and procedural 
questions related thereto. 

In the interest of clarity, the Board will initially 
recapitulate the pertinent law and regulations, to 
include the applicability of the VCAA, as required by 
the Court's July 2001 Order and Holliday.  The Board 
will then separately discuss the issues which are 
currently on appeal.

Generally applicable law and regulations

The VCAA

The Board has given consideration to the provisions of 
the VCAA, particularly in light of the Joint Motion For 
Remand And To Stay Proceedings.

The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as 
of that date.  The issues before the Board all arise 
from non final claim filed before November 9, 2000.  The 
regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the 
VCAA and its implementing regulations are accordingly 
generally applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the 
VCAA to a particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f). 

Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  
The Board will now address these concepts within the 
context of the circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated 
by the VCAA.  The current standard of review for all 
claims is as follows.  

When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, 
the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Before the enactment of the VCAA eliminated the well-
grounded claim requirement, the RO denied the some of 
the issues on appeal as not being well grounded.  
However, the February 2001 Board decision acknowledged 
the enactment of the VCAA and addressed the issues on 
appeal without regard to well groundedness.  

The Board observes in passing that the Joint Motion for 
Remand, as adopted by the Court, did not address the 
RO's finding that the veteran's service connection 
claims were not well grounded.  The Board believes, 
based on this silence, that   
the parties did not believe that remand to the RO for 
readjudication under the VCAA was necessary.  Certainly, 
nothing contained in the Joint Motion would indicate 
that the parties believed that additional RO 
adjudication was warranted.  The Board, also, does not 
believe that readjudication of those issues by the RO 
would serve any useful purpose.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the 
RO, it must be considered whether the claimant has been 
given adequate notice and opportunity to respond and, if 
not, whether the claimant will be prejudiced thereby].  
In this case, the veteran and his counsel have been 
provided with ample notice of the VCAA and ample 
opportunity to respond.  Moreover, the Board has 
previously adjudicated these claims by applying the 
current standard of review.  Accordingly, the Board does 
not believe that a remand to the RO for readjudication 
is necessary, and it will address all issues in this 
decision, using the current standard of review.  

(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001)].  As part of the 
notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard 
erected by the VCAA]. 

The Board additionally believes that with respect to the 
issue involving the matter of the submission of new and 
material evidence, although VA's duty to assist appears 
to be circumscribed, the notice provisions of the VCAA 
are applicable.  The Board notes that the Court has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen 
a claim by submitting new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).     

After having carefully reviewed the record on appeal, 
the Board has concluded that the notice requirements of 
the VCAA have been satisfied with respect to each of the 
issues on appeal.  The Board observes that the veteran 
was informed in the April 2000 Statement of the Case 
(SOC), the August 2000 SSOC, and the February 2001 Board 
decision of the relevant law and regulations and the 
types of evidence that could be submitted by him in 
support of his claims.  

Significantly, a letter was sent by the Board to the 
veteran in September 2002, with a copy to his attorney, 
in which the veteran was specifically informed as to 
what evidence he needed to submit to substantiate each 
of his claims.  He was informed that he needed to submit 
evidence in the secondary service connection cases 
tending to show that he currently has degenerative and 
rheumatoid arthritis of the knees and spine and 
bilateral radicular pains due to nerve root compression 
and that the disabilities were caused by his service-
connected residuals of a stab wound of the right leg.  
He was told that he needed to submit evidence in the 
claims for service connection for flat feet and an eye 
disorder tending to show that he currently has flat feet 
and an eye disorder and that the disabilities were 
incurred in or aggravated by his military service.  He 
was told that evidence needed to reopen and grant his 
claim for service connection for residuals of a stab 
wound of the left leg would be evidence received by VA 
since the May 1990 Board denial of the issue that tended 
to show that he currently has residuals of a stab wound 
of the left leg and that the disability was incurred in 
or aggravated by his military service.  He was told that 
evidence needed to substantiate his claim for a total 
rating would be evidence tending to show that his 
service-connected disability is severe enough to 
preclude substantially gainful employment.  

Crucially, the veteran was further informed by the 
Board in September 2002 what evidence he was required 
to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA 
would obtain government records and would make 
reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for 
providing sufficient information to VA to identify 
the custodian of any records.  Further, he was 
advised that it remained his responsibility to ensure 
that VA received the relevant nongovernmental 
records.  The veteran was given 30 days from the date 
of the letter to respond.  Neither the veteran or his 
attorney responded to the RO's letter.  

Based on the information provided to the veteran and 
his attorney, specifically the September 2002 letter, 
the Board finds that VA's statutory duty to notify 
has been fully satisfied.

(iii.)  Duty to assist

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record contains service medical records and post-
service treatment and examination reports related to the 
issues on appeal, including a number of post-service 
examinations.  The Board believes that the record 
contains sufficient medical evidence with which it may 
render informed decisions on the issues on appeal.  

The Board has considered whether another remand of this 
case is necessary in order to provide the veteran with a 
current VA examination of the eyes.  However, the Board 
believes that remanding that issue for an eye 
examination is not necessary under the VCAA.  Since 
there is post-service evidence on file of an eye 
disability, no examination is required to determine the 
current condition of his eyes.  The question then 
becomes whether a remand is needed for a medical nexus 
opinion.

With respect to this issue, there were no eye complaints 
in service, other than poor vision due to refractive 
error.  It was not until many years after service 
discharge that an eye disability was diagnosed.  In the 
absence of any medically identified disease in service 
or for several years thereafter, there is an 
insufficient basis to trigger VA's statutory duty to 
assist the veteran by furnishing a nexus opinion.

The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claims.  
In December 2001, the Board invited the submission of 
additional evidence and argument, and additional 
argument was subsequently received by VA.  The veteran 
was also notified in September 2002 that he should 
notify VA if he wanted VA to obtain additional evidence 
on his behalf; no response was received from the 
veteran.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated 
with his VA claims folder.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issue of whether new and material 
evidence has been submitted with respect to service 
connection for residuals of a stab wound of the left leg 
has been developed in conformity with the spirit of the 
VCAA.  Further, the development of the other issues has 
been consistent with the provisions of law.  
Accordingly, the Board will proceed to a decision as to 
the issues on appeal. 

1.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection 
for residuals of a stab wound of the left leg.

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state 
that service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 
1131 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

Finality/new and material evidence

In general, RO decisions which are unappealed become 
final.  See 38 U.S.C.A.  § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2002).  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant 
to 38 U.S.C.A. § 5108 (West 1991), VA must reopen a 
finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.   "If new and material evidence is presented or 
secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App., 251, 253 (1991).  
See also Knightly v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 1991); Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen his claim prior to that 
date, the earlier version of the law remains applicable 
in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits 
of the claim."  38 C.F.R. § 3.156(a).  Only evidence 
presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court 
has stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false 
or untrue) to be credible.  Duran v. Brown, 7 Vet. App. 
216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Factual Background

The "old" evidence

Service medical records reveal that the veteran incurred 
an injury to the right leg from a knife in December 
1957.  There is no reference to a stab wound or scar of 
the left leg in the service medical records, including 
on discharge examination in February 1960, at which time 
a one inch scar of the right shin is noted.  

VA outpatient records dated in February 1986 reveal 
complaints of a long history of pain in the left leg 
with tingling and numbness; the veteran said that he had 
been stabbed in the left knee while in service in Korea.  
On VA examination in May 1986, the veteran gave a 
history of a stab wound to the left distal thigh in 
service along with lacerations of both arms and of the 
right leg.  The assessments included left knee scar, 
asymptomatic.

Service connection for a stab wound of the right leg was 
granted by VA in a June 1986 rating decision.  The same 
rating decision denied service connection for a stab 
wound of the left leg.

The veteran was hospitalized at a VA hospital from 
September to October 1986 with complaints of knife 
wounds to both knees 25 years earlier with tingling 
paresthesias of the left leg and calf for 20 years.  The 
diagnosis was L5 radiculopathy.

The veteran testified in support of his claim at the RO 
in October 1986 and April 1988.  In essence, he 
contended that he had been stabbed in the left leg in 
the same incident during service in which his right leg 
had been injured.  

The Board denied the veteran's claim of entitlement to 
service connection for residuals of a stab wound of the 
left lower extremity in December 1987.  
In so deciding, the Board relied on the negative service 
medical records.

Private medical records dated in June 1989 reveal a 
diagnosis that includes chronic back and leg pain; 
generalized arthralgias and myalgias; and status post 
stab wounds to the thighs.

Board decisions dated in July 1989 and May 1990 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for residuals of a stab wound of the left 
lower extremity.  
The veteran appealed the latter decision to the Court.  
A September 1992 single judge Memorandum Decision of the 
Court determined that the Board did not commit either 
factual or legal error in its May 1990 decision that 
would warrant reversal.

The additional evidence

The veteran filed a claim to reopen his previously 
denied claim for service connection for residuals of a 
stab wound of the left leg in August 1998.

Evidence received since May 1990 consists of October 
1972 X-rays of the knees, a May 1990 list of fellow 
veterans who could verify that the veteran incurred a 
stab wound to the left leg in service, VA outpatient 
records beginning in May 1993, a September 1994 Social 
Security Administration (SSA) award decision, VA 
examination reports beginning in May 1996, and 
statements by and on behalf of the veteran.  

The VA outpatient records and the September 1994 SSA 
award decision do not mention a stab wound of the left 
leg.  The diagnosis on VA orthopedic evaluation in 
November 1996 was status post bilateral stab wounds to 
the legs several inches from the patella.  The examiner 
concluded that the veteran's arthritic changes were not 
secondary to his stab wounds based on the lack of joint 
involvement. According to a March 1998 VA examination 
report, the veteran complained of a constant pins and 
needles sensation in his lower extremities.  The 
diagnosis was stab wound to the right shin with no loss 
of muscle mass or muscle function of the right leg with 
a small ill-defined residual scar causing no 
disfigurement.

Analysis

As discussed in detail above, before the Board can 
evaluate the merits of a previously denied claim, it 
must first determine whether a claimant has submitted 
new and material evidence with respect to that claim.  
See Elkins, 
12 Vet. App. at 218-19.  After reviewing the record, and 
for reasons expressed immediately below, the Board is of 
the opinion that the veteran has not submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for residuals of a 
stab wound of the left leg.  

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on 
any basis in order to determine whether a claim should 
be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  With respect to the 
present appeal, the last final disallowance of the 
appellant's claim of entitlement to service connection 
for residuals of a stab wound of the left leg is the May 
1990 Board decision.  Therefore, the Board must review 
the additional evidence submitted since the May 1990 
decision in order to determine whether the evidence is 
new and material.

The Board will review the new evidence in accordance 
with the findings in Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  In that case it was held that 
decisions as to whether evidence can be considered as 
new and material must now be based on a factual 
determination as to whether the evidence is new (not 
merely cumulative or redundant) and material (relevant 
and probative with respect to an issue) and so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board in 
essence must determine if the new evidence bears 
directly on the reasons for the prior denial of the 
issue and is so significant that it must be considered.

The previous denial of the veteran's claim in May 1990 
was grounded in the lack of evidence of a stab wound of 
the left leg to his military service. 

The veteran's attorney submitted a Brief in May 2002 in 
which he appeared to argue that the new and material 
evidence had been submitted in the form of medical 
diagnoses of a stab wound of the left leg.

After consideration of the evidence, the Board concludes 
that the November 1996 VA examination findings are 
neither new nor material.  

Added to the record are medical reports which continue to 
document a stab wound of the left leg.  These findings are 
not new because a stab wound involving the left leg was 
identified in the past.  Contrary to the assertion of the 
veteran's attorney, a  wound scar (as opposed to mere 
history of same) was of record at the time of the Board's 
1990 decision.  See a private medical examination report 
in June 1989: "a very small scar was noted above the left 
lateral knee".

In addition, there is of record no medical nexus opinion 
which serves to link the left leg scar with any incident 
of service.  Specifically with respect to the November 
1996 VA examination report, the Board does not find this 
to be material evidence.  The examiner in November 1996 
did not link the stab wound to the veteran's military 
service.  Rather, the examiner concluded that the 
veteran's history and examination findings were 
consistent with chondromalacia of the knees extending 
back to service.  Consequently, the additional evidence 
does not provide the vital medical link between an in-
service injury and a post service wound.  The Court has 
held that medical evidence which merely documents 
continued diagnosis, without addressing the crucial 
matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993).  Such evidence is not new and material.

Also of record are statements of the veteran which 
reiterate his previously expressed contention that he 
was stabbed in the left leg in service.  These accounts 
of his injury are essentially cumulative of past 
accounts and cannot be deemed to be new or material.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

In short, the veteran has not submitted competent 
medical evidence which serves to link any current 
residuals of a stab wound of the left leg to an injury 
during service.  In the absence of competent medical 
evidence of record demonstrating that the veteran's 
current disability is the result of his military 
service, the Board finds that his attempt to reopen his 
claim of entitlement to service connection for residuals 
of a stab wound to the left leg is unsuccessful.  The 
evidence which has been presented since May 1990 is not 
so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge, 
supra.  The recently submitted evidence not being new 
and material, the claim of service connection for 
residuals of a stab wound to the left leg is not 
reopened and the benefit sought on appeal remains 
denied.

Because the veteran's claim for entitlement to service 
connection for residuals of a stab wound to the left leg 
is not reopened, there is no duty to assist the veteran 
with his claim.  Consequently, there is no duty to 
contact the six fellow veterans on the May 1990 list, as 
requested on behalf of the veteran in the April 2002 
Appellant's Brief.  The Board additionally notes that in 
the absence of documentation of in-service injury, a 
request for medical nexus opinion would be a useless 
exercise.  Of necessity such opinion would be based on 
the veteran's own statements concerning a stab wound in 
service.  The court has held on numerous occasions that 
a medical opinion based on a history provided by a 
claimant is not competent.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account 
is of no probative value, and does not serve to verify 
the occurrences described]; Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant]; LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) [the fact that the veteran's 
history is recorded in medical records does not 
transform it into a competent medical opinion as to the 
date of onset].   

2.  Entitlement to service connection for degenerative 
and rheumatoid arthritis of the knees and spine, claimed 
as secondary to service-connected stab wound of the 
right leg.

3.  Entitlement to service connection for bilateral 
radicular pains due to nerve root compression, claimed 
as secondary to service-connected stab wound of the 
right leg.

For brevity's sake, the Board will address these two 
issues simultaneously.

Relevant Law and Regulations

Service connection - secondary

Service connection may be granted for disability which 
is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the 
aggravation of a non service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Factual Background

The veteran's service medical records are pertinently 
negative, with the exception of the right leg stab 
wound, described above, for which service connection has 
been granted.  

The initial evidence of arthritis of the knees or spine 
and radicular pain is in VA outpatient records dated in 
February and March 1986.  The veteran complained in 
February 1986 of a history of pain in the left leg with 
tingling and numbness; the diagnosis was possible 
neuritis.  The assessment in March 1986 was L5 
radiculopathy vs. peroneal nerve palsy.

On VA examination in May 1986, the assessments included 
bilateral knee pain, probably secondary to degenerative 
arthritis; and bilateral radicular pain, possibly 
secondary to nerve root compression.  X-rays of the 
knees showed mild degenerative joint disease of the 
knees; X-rays of the lumbar spine were considered 
normal.

The veteran's complaints during VA hospitalization in 
September and October 1986 included tingling 
paresthesias of the left leg and calf for 20 years; the 
diagnosis was left L5 radiculopathy.  Private medical 
records dated in June 1989 include the diagnosis of 
generalized arthralgias and myalgias.  It was noted that 
X-rays of the back showed degenerative subchondral 
sclerosis and spurring of L2.

Neurological evaluation was considered normal on VA 
examination in May 1996.  Electrodiagnostic studies did 
not reveal any sign of peripheral neuropathy or 
radiculopathy.  X-rays of the right hip, knee and ankle 
showed changes consistent with early degenerative 
arthritis.

It was concluded on VA orthopedic examination in 
November 1996 that the veteran had stab wounds to the 
legs, that the veteran's history and examination 
findings were consistent with chondromalacia as much as 
with degenerative joint disease, that the stab wounds 
did not appear to involve either knee joint, and that 
the arthritic changes were not secondary to the stab 
wounds, based on the lack of joint involvement.

The veteran complained on VA examination in March 1998 
of constant pins and needles sensation in the lower 
extremities.  The diagnosis was of a stab wound of the 
right shin with no loss of muscle mass or muscle 
function of the right leg.

The veteran filed a claim in August 1998 for service 
connection for degenerative and rheumatoid arthritis and 
for bilateral radicular pains due to nerve root 
compression, claimed as secondary to the veteran's 
service-connected residuals of a stab wound of the right 
leg.

Analysis

The Board notes that, with respect to the issues of 
entitlement to secondary service connection for 
arthritis of the knees and spine and for bilateral 
radicular pains due to nerve root compression, the 
veteran has not provided specific argument in support of 
his secondary service connection claims.  Indeed, the  
April 2002 Brief contended that the veteran should be 
service connected for knee disability on a direct basis.    

As noted above, to warrant entitlement to service 
connection on a secondary basis, there must be evidence 
that the disability in question is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2002).  An alternative way to warrant 
entitlement to service connection on a secondary basis 
is to show additional disability resulting from the 
aggravation of a non service-connected condition by a 
service-connected condition.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to establish service connection for the claimed 
disorder on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
of a nexus between the service- connected disease or 
injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Reiber v. Brown, 
7 Vet. App. 513, 516-7 (1995).  The determination as to 
whether these requirements are met is based on an 
analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In this case, it is undisputed that service connection 
has been granted for a right leg stab wound.  
Hickson/Reiber element (2) has been met. 

With respect to element (1), there are diagnosis of 
arthritis of record.  However, there is no diagnosis to 
account for bilateral radicular pain.  According to the 
May 1996 electrodiagnostic studies, there was no 
evidence of peripheral neuropathy or radiculopathy.  
  
It is now well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or 
injury to cases where such incidents had resulted in a 
disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).   Pain, absent a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).

Thus, in the absence of a diagnosis of nerve root 
compression causing bilateral radicular pains, element 
(1) has not been met. 

Most crucially, there is no medical evidence in the 
record showing a etiological relationship of any sort 
between the veteran's service-connected residuals of a 
stab wound of the right leg and either degenerative and 
rheumatoid arthritis of the knees and spine or bilateral 
radicular pains due to nerve root compression.  The only 
medical evidence on file relevant to the secondary 
service connection issues is against the veteran's 
claim.  According to the November 1996 VA examination 
report, the veteran's arthritic changes were not 
secondary to his service-connected residuals of a stab 
wound of the right leg.  

To the extent that the veteran himself relates any 
current disability to his service-connected residuals of 
a stab wound of the right leg, it is now well-
established that as a layperson without medical 
training, he is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations 
of etiology, calling for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran's own assertions are therefore 
afforded no probative weight.  The veteran has pointed 
to no competent medical nexus evidence.  Element (3) of 
the Hickson/Reiber analysis has not been met and the 
veteran's claims fail on that basis.

In short, for the reasons expressed above, the Board 
concludes that service connection is not warranted on a 
secondary basis for either arthritis of the knees and 
spine or for bilateral radicular pains due to nerve root 
compression.

4.  Entitlement to service connection for flat feet.

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 
1131 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).

A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. §§ 3.304, 
3.306(b) (2002).

Factual Background

The veteran's service medical records reveal flat feet 
on entrance examination in August 1955; he was given a 
general physical profile of "2".  On discharge 
examination from his first tour of duty in August 1958, 
the veteran had moderate, non disabling pes planus.  It 
was noted on reenlistment examination in November 1959 
that the veteran had second degree flat feet, which was 
not considered disabling.  In December 1959, the veteran 
had third degree pes planus with pronation.  Later in 
December pronation per shoe wedging was noted.  The 
veteran's feet were noted to be normal on discharge 
physical examination in February 1960.  His general 
physical profile was a "1".

Although the post service medical evidence on file 
includes complaints related to the lower extremities and 
radicular complaints that extended into the feet, such 
as on VA examination in May 1986, the evidence does not 
contain any complaints or findings related to flat feet.  
On disability evaluation by VA in May 1986, the 
veteran's carriage, posture, and gait were normal.  On 
musculoskeletal system evaluation, which includes a 
notation that the feet were to be included, it was noted 
that there was good range of motion of all joints.  It 
was noted on VA examination in March 1998 that the 
veteran's gait was normal.

Analysis

No specific contentions have been advances by or on 
behalf of the veteran with respect to this issue.

The Board has the fundamental authority to decide a claim 
in the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  The Board 
is denying this claim on two alternative bases: first, 
there is no evidence of a current disability; and second, 
the veteran's pre-existing flat feet were not aggravated 
by military service in any event.

No current disability

As discussed above, service connection may not be 
granted unless a current disability exists.  See Brammer 
and Rabideau, supra; see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

There is of record no competent medical evidence of flat 
feet since service.  The veteran's claim fails on that 
basis.  

No aggravation

In the alternative, the Board finds that the veteran's 
pre-existing pes planus was not aggravated by military 
service. 

The veteran's initial enlistment examination, as well as 
the examination prior to his second period of active 
duty, both noted pes planus.  Since there is medical 
evidence that the veteran had flat feet on service 
entrance, the presumption of soundness on service 
entrance is rebutted by clear and unmistakable evidence.  

With respect to whether the pre-existing disability was 
aggravated by service, temporary or intermittent flare-
ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" 
unless the underlying condition is worsened.  See Jensen 
v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  In this case, while 
there may have been a temporary increase in disability, 
since the veteran's flat feet were considered second 
degree in November 1959 and third degree in December 
1959, there is no evidence of chronic aggravation in or 
due to service Indeed, the evidence on service discharge 
and after service does not include any complaints or 
findings of disability due to flat feet. In fact, the 
veteran's feet were noted to be normal on final service 
discharge examination in February 1960, and there is no 
post-service medical evidence of flat feet, including on 
VA examinations in May 1986 and March 1998.   
Consequently, there is no evidence of a worsening of the 
underlying condition.  See 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. §§ 3.304, 3.306(b) (2002).  

In short, for the alternative reasons expressed above, 
the Board concludes that  entitlement to service 
connection for flat feet is not warranted.

5.  Entitlement to service connection for an eye 
disability.

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 
1131 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may be also granted for any 
disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Congenital or developmental defects and refractive error 
of the eye as such are not diseases or injuries within 
the meaning of applicable legislation concerning service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2002).

Factual Background

The veteran's service medical records reveal that 
uncorrected visual acuity on enlistment examination in 
August 1955 was 20/400, corrected to 20/20, in the right 
eye and 20/300, corrected to 20/20-2 in the left eye.  
Physical profile for eyes was "3".  Later in August 
1955, uncorrected distant vision was 20/200, 
bilaterally, corrected to 20/20; the impression was poor 
vision.  Uncorrected visual acuity on examinations in 
August 1958, December 1958, November 1959, December 
1959, and February 1960 was again 20/200, bilaterally, 
corrected to 20/20.  Physical profile for eyes was "2" 
at discharge, where it was noted that the veteran had 
bilateral defective vision, partially corrected.

The veteran's service medical records do not refer to 
any eye injury.  The medical records are pertinently 
silent for decades after the veteran left service.

The veteran did not mention any eye problem, and no eye 
abnormality was noted, on general disability evaluation 
in May 1986.  The impressions on private examination in 
June 1989 included complaints of double vision with 
right lateral gaze and eye pain.  Neurological 
evaluation revealed an inability of the right eye to 
deviate to the right, which was noted to be the probable 
cause of the complaints of double vision.

VA outpatient records dated in May 1993 reveal 
complaints on eye examination of "floaters" in the right 
eye since service.  Listed under the veteran's medical 
history were a possible eye operation, a head injury, 
and eyes bandaged in 1956.  The veteran said that he 
could not see out of the right visual field.  
Examination revealed corrected bilateral visual acuity 
of 20/20.  While the report is difficult to read, a 
right eye disability is diagnosed secondary to trauma in 
1956.  

VA outpatient records for November 1998 reveal 
complaints of loss of vision from injuries to the eyes 
from exploding metal getting in them; the veteran said 
that he had surgery on both eyes and that he has a field 
cut in the right eye.

Analysis

The veteran in essence contends that he has an eye 
disability as a result of in-service trauma.  It is 
contended in the April 2002 Brief that service 
connection should be granted because an eye disability 
was diagnosed in May 1993 and there is no medical 
evidence on file showing that the eye disability is due 
to anything other than service.  

With respect to direct service connection, in order to 
establish service connection for a claimed disorder on a 
direct basis, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A review of the evidence on file reveals that it is 
unclear whether the veteran currently has an acquired 
eye disability due to service (as opposed to a 
congenital or development disability, for which service 
connection may not be granted).  It is very difficult to 
read the eye diagnosis in May 1993 and there is no 
subsequent eye examination on file. For the sake of 
argument, the Board will 
Assume that such acquired disability exists and that 
Hickson element (1) has been satisfied. 

With respect  to element (2) of Hickson, in-service 
disease or injury, there is no objective evidence of 
such.  The veteran's service medical records show that 
he had refractive error before and during service.  As 
noted above, refractive error of the eyes is not a 
disease for which compensation is granted.  38 C.F.R. 
§§ 3.303(c), 4.9 (2002); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) and cases cited therein.  There is 
no indication of eye trauma injury in service and there 
is no reference to such for decades after service.  The 
veteran indicated in May 1993, evidently for the first 
time, that he had had a head injury and eye surgery in 
service.  His service medical records, which cover both 
periods of service, do not support those contentions.  

The Board finds the veteran's recent statements to be 
implausible in the absence of any reference in his medical 
records to any eye injury, as well as his failure to 
report the alleged in-service injury for decades 
thereafter.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  For these reasons 
the Board has determined that the statements of the 
veteran concerning his claimed eye disorder have little 
weight of probative value and are outweighed by the 
negative service and post-service medical records.

Moreover, with respect to Hickson element (3), medical 
nexus evidence, such is lacking.  The veteran and his 
counsel have not pointed to any medical nexus evidence 
of record, and the Board has not identified any.  
Although the veteran complained of double vision in June 
1989, there is no evidence on file that this was related 
to service.  Moreover, there is no continuity of 
symptomatology of an acquired eye disability after 
service.  See 38 C.F.R. § 3.303(b) (2002).  The veteran 
did not mention any eye problem for years after service, 
and no eye abnormality was noted in any medical record, 
including thee report of the  general disability 
evaluation in May 1986.  In short, Hickson element (3) 
has not been satisfied.

Because none of the elements of Hickson have been shown, 
the preponderance of the evidence is against the 
veteran's claim.  Consequently, service connection is 
not warranted for an eye disability.


6.  Entitlement to a total disability rating due to 
individual unemployability due to service-connected 
disability.

Pertinent Law and Regulations

VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that 
the veteran is precluded, by reason of his service- 
connected disabilities, from obtaining and maintaining 
any form of gainful employment consistent with his 
education and occupational experience.  38 C.F.R. 3.340, 
3.341, 4.16 (2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are 
so severe, standing alone, as to prevent the retaining 
of gainful employment.  Under 38 C.F.R. § 4.16, if there 
is only one such disability, it must be rated at least 
60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more 
such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, 
but fails to meet the percentage requirements for 
eligibility for a total rating set forth in 38 C.F.R. § 
4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 
(2002).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods 
of hospitalization that would render impractical the 
application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the 
Court referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to 
discuss whether the standard delineated in the 
controlling regulations was an "objective" one based on 
the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.    

In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to 
whether an average person would be rendered unemployable 
by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 
(1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  38 
U.S.C.A. 7104(c) (West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as 
being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does 
indicate an amount less than 100 percent."  Roberson v. 
Principi, 251 F.3d 1378 (Fed Cir. 2001).

For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect 
some factor which places the claimant in a different 
position than other veterans with the same disability 
rating.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A 
high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 
363 (1993).

In discussing the unemployability criteria, the Court, 
in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, 
in essence, that the unemployability question, that is, 
the ability or inability to engage in substantial 
gainful activity, had to be looked at in a practical 
manner, and that the thrust was whether a particular job 
was realistically within the capabilities, both physical 
and mental, of the veteran.

Analysis

It was contended in the April 2002 Brief that 
consideration of this issue should be deferred.  No 
substantive argument was made in support of the 
veteran's claim of entitlement to TDIU.  The veteran 
through counsel merely stated that the TDIU claim "is 
inextricably intertwined with the claims for service 
connection."  However, all pending issues, including all 
service connection issues, have been addressed in the 
Board's decision above.  As indicated in the 
Introduction, the veteran through counsel's may 2002 
Brief referred to the matter of direct service 
connection for arthritis of the veteran's knees (vs. 
secondary service connection, which has been denied by 
the Board in this decision).  The Board has referred 
that issue to the RO.  However, that claim has not yet 
been presented to the RO, much less adjudicated. The 
Board will not defer action on the TDIU claim, which is 
ripe for appellate review, on the basis of a newly 
presented service connection claim.  These issues are 
not inextricably intertwined, as contended by the 
veteran's attorney, because there is only one issue in 
appellate status, the TDIU issue.  Accordingly, the 
Board will address the TDIU issue.  Should the veteran 
prevail on any future service connection claim, he would 
of course be free to once again file a TDIU claim.

The veteran's only service-connected disability is the 
residuals of a stab wound of the right leg, which is 
assigned a noncompensable evaluation.  Therefore, the 
veteran does not meet the minimum schedular criteria for 
a total rating based on unemployability.  38 C.F.R. 
§ 4.16(a) (2002).  [He does not have one service-
connected disability evaluated as 60 percent disabling 
or one service-connected disability evaluated as 40 
percent disabling with additional service-connected 
disabilities such that his combined evaluation would 
equal at least 70 percent.]

Because the veteran does not meet the minimum schedular 
criteria for a total rating based on unemployability, 
the Board must consider, in accordance with 38 C.F.R. 
§ 4.16(b), whether the veteran's claim for a total 
rating based on unemployability due to service-connected 
disability should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1). 

A review of the pertinent medical history indicates that 
the veteran incurred a knife wound of the right leg in 
December 1957, which was noted to be healing nicely.  
There were no subsequent complaints or adverse findings 
involving the right leg during service.  On final 
service discharge examination in February 1960, there 
was a one inch scar on the right shin; the veteran's 
lower extremities were reported to be normal on physical 
examination.  

According to the evidence on file, the veteran has 
completed the 11th grade and has a GED degree.  He last 
worked in 1986. 

Nothing in the claims file indicates that the veteran's 
residuals of a stab wound of the right leg renders him 
unemployable.  In fact, it was noted on VA muscle 
examination in March 1998 that the veteran had a stab 
wound to the right shin with no loss of muscle mass or 
muscle function, with a small ill-defined residual scar 
causing no disfigurement  This evidence is congruent 
with other medical evidence of record.  The medical 
evidence does not show any significant disability due to 
the service-connected wound of the right leg.  Moreover, 
there is no objective evidence demonstrating any impact 
of the right leg scar on the veteran's employability.

Based on the above, the Board concludes that the 
evidence does not show that the veteran's service-
connected residuals of a stab wound of the right leg, 
which according to the medical evidence of record is a 
small scar, has caused marked interference with 
employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards, as 
required for an extraschedular rating.  See 38 C.F.R. §§ 
3.321(b), 4.16(b) (2002).  

As noted above, the veteran has advanced no contentions 
to the contrary.  Indeed, through counsel he appears to 
acknowledge that the scar on the right leg alone is not 
productive of unemployability, since the May 2002 brief 
in essence points to non service-connected knee 
disabilities as the alleged cause of the veteran's 
employment problems.

For the reasons stated above, the veteran's claim for a 
total rating does not warrant referral to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  A preponderance of the 
evidence is against the veteran's TDIU claim, and it is 
accordingly denied.  


ORDER

New and material evidence sufficient to reopen a claim 
of entitlement to service connection for residuals of a 
stab wound of the left leg not having been submitted, 
the claim is not reopened and the benefit sought on 
appeal remains denied.

Entitlement to service connection for degenerative and 
rheumatoid arthritis of the knees and spine as secondary 
to service-connected residuals of a stab wound of the 
right leg is denied.

Entitlement to service connection for bilateral 
radicular pains due to nerve root compression as 
secondary to service-connected residuals of a stab wound 
of the right leg is denied.

Entitlement to service connection for flat feet is 
denied.

Entitlement to service connection for an eye disability 
is denied.

Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the 
form to reflect changes in the law effective on December 
27, 2001.  See the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 
976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to appeal 
to the Court.  (2) You are no longer required to file a 
copy of your Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

